DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bragg et al (US 7,612,934 B2).

a nonlinear medium 302 having a first side wall and a second side wall, said first side wall having a first optically polished surface, said second side wall having a second optically polished surface (Fig 3; col. 8 lines 4-6);
an input beam 310 of coherent radiation, said beam of radiation including at least two collinear beams of different wavelengths (i.e. different frequencies ω and 2ω) (Fig 3; col. 8 lines 6-7);
a first coating 306 on said first side wall, said first coating 306 partially or completely transmitting at one or more wavelengths (i.e. transmissive of frequency 2ω) of said collinear beams, said first coating 306 covering at least a portion of said first optically polished surface (Fig 3; col. 6 lines 54-56; col. 7 line 67; col. 8 lines 1-18);
a second coating 304 on said second side wall, said second coating 304 partially or completely transmitting at one or more wavelengths (i.e. transmissive of frequency 2ω) of said collinear beams, said second coating covering 304 at least a portion of said second optically polished surface (Fig 3; col. 6 lines 54-56; col. 7 line 67; col. 8 lines 1-18);
such that a zig-zag path 320/330/340 is established having one or more bounce points on said upper side wall and on said lower side wall, and dumped light is emitted from at least one said bounce point (Fig 3; col. 8 lines 7-18).
It is noted, the preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komine (US 5,640,480) and Manni (US 2006/0114961 A1).
Re. Claims 2-3, Komine discloses a nonlinear optical device suitable for converting incident coherent radiation into coherent output emission (Fig 2; col. 5 lines 5-7), said optical device comprising: a nonlinear optical medium 10 having at least two  said two reflective surfaces 12 and 14 functioning to produce interaction of said incident radiation of said first wavelength with said output emission of said second wavelength by transmitting along a zig-zag optical beam path 13 established in said nonlinear medium 10 by said reflective surfaces, said zig-zag path 13 including at least two reflection points at said reflective surfaces (Fig 2; col. 4 lines 61-67; col. 5 lines 1-4 and 18-28).  Komine discloses the optical device functions as an optical parametric amplifier (col. 5 lines 5-7) by converting an input pump beam at said first wavelength into a coherent signal beam emission at said second wavelength and a specified idler beam emission at a third wavelength (col. 5 lines 18-28).
However, Komine does not disclose the reflective surfaces are formed by dichroic mirrors.
Manni discloses a nonlinear optical device comprising a nonlinear medium 11 having two dichroic mirror surfaces 27 and 47 to facilitate optical transmission along a zig-zag beam path 71 through the nonlinear medium (Fig 4; [0062], [0064], [0069]).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Manni illustrates dichroic mirrors are suitable reflective means to induce a zig-zag optical path within a non-linear medium (Manni: [0062], [0064]).  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 4, Komine and Manni render obvious the nonlinear optical device as discussed above.  Komine also discloses two additional mirrors 15 and 17 (Fig 2; col. 5 lines 10-18).  While the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997).  “Apparatus claims cover what a claim is, not what a claim does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Komine discloses all of the structural limitations (i.e. two additional mirrors) of the claim, and the additional limitations (“functioning to achieve a desired Fresnel number by movement of said mirrors”) are drawn to the functionality of the structure, and as such does not distinguish over Komine and Manni.     
Re. Claim 5, Komine and Manni render obvious the nonlinear optical device as discussed above.  As previously discussed, Komine discloses wavelength conversion achieved by the device (col. 5 lines 18-28).  While the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997).  “Apparatus claims cover is, not what a claim does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The claim fails to recite additional structure, and the limitations recited (“the wavelength conversion is enabled by stimulated Raman emission”) are drawn to the functionality of the struct5ure, and as such does not distinguish over Komine and Manni.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892, which lists nonlinear devices in the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        3/24/21